         Case 2:18-bk-19004-VZ Doc 49 Filed 11/02/18 Entered 11/02/18 21:41:52                                               Desc
                             Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 18-19004-VZ
Jong Uk Byun                                                                                               Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: scarranza                    Page 1 of 1                          Date Rcvd: Oct 31, 2018
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 02, 2018.
db             +Jong Uk Byun,   8201 Santa Fe Ave.,   Huntington Park, CA 90255-6635

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 02, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 31, 2018 at the address(es) listed below:
              Daniel E Park    on behalf of Interested Party    Courtesy NEF dpark@parksylvalaw.com
              Darren L Patrick    on behalf of Creditor   Hyundai Steel Company dpatrick@omm.com
              David W. Meadows    on behalf of Interested Party    Courtesy NEF david@davidwmeadowslaw.com
              David W. Meadows    on behalf of Attorney David W. Meadows david@davidwmeadowslaw.com
              Hal D Goldflam    on behalf of Interested Party    Courtesy NEF hgoldflam@frandzel.com,
               bwilson@frandzel.com
              Katrina M Miller    on behalf of Creditor   DLI Assets Bravo, LLC kmiller@pskfirm.com
              Kelly L Morrison    on behalf of U.S. Trustee   United States Trustee (LA)
               kelly.l.morrison@usdoj.gov
              M. Jonathan Hayes    on behalf of Debtor Jong Uk Byun jhayes@rhmfirm.com,
               roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;pris
               cilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
              Steven G. Polard    on behalf of Interested Party    Courtesy NEF spolard@ch-law.com,
               cborrayo@ch-law.com
              Theron S Covey    on behalf of Creditor   DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR
               RESIDENTIAL ASSET SECURITIZATION TRUST 2005-A8CB MORTGAGE PASS-THROUGH CERTIFICATES SERIES
               2005-H tcovey@rasflaw.com, CAECF@tblaw.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
              Valerie Smith     on behalf of Interested Party    Courtesy NEF claims@recoverycorp.com
                                                                                              TOTAL: 12
     Case 2:18-bk-19004-VZ Doc 49 Filed 11/02/18 Entered 11/02/18 21:41:52                                                                Desc
                         Imaged Certificate of Notice Page 2 of 3

 Attorney or Party Name, Address, Telephone & FAX Nos.,                         FOR COURT USE ONLY
 State Bar No. & Email Address

 M. Jonathan Hayes (Bar No. 90388)
 Matthew D. Resnik (Bar No. 182562)                                                                        FILED & ENTERED
 Roksana D. Moradi-Brovia (Bar No. 266572)
 RESNIK HAYES MORADI LLP
 17609 Ventura Blvd., Suite 314                                                                                    OCT 31 2018
 Encino, CA 91316
 Telephone: (818) 285-0100
                                                                                                             CLERK U.S. BANKRUPTCY COURT
 Facsimile: (818) 855-7013                                                                                   Central District of California
 jhayes@RHMFirm.com                                                                                          BY carranza DEPUTY CLERK
 roksana@RHMFirm.com
 matt@RHMFirm.com


      Individual appearing without attorney
      Attorney for: Debtor

                                           UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA ± LOS ANGELES DIVISION

 In re:                                                                         CASE NO. 2:18-bk-19004-VZ
                                                                                CHAPTER: 11

                                                                                        ORDER RE MOTION IN INDIVIDUAL
                                                                                        CHAPTER 11 CASE TO AUTHORIZE
                                                                                           DEBTOR-IN-POSSESSION
                                                                                          TO EMPLOY PROFESSIONAL
                            JONG UK BYUN,                                               OTHER THAN GENERAL COUNSEL
                                                                                              [11 U.S.C. § 327, LBR 2014-1]

                                                                                        No Hearing: LBR 9013-1(o)
                                                                                        Hearing Information
                                                                                DATE:
                                                                                TIME:
                                                                                COURTROOM:
                                                                                ADDRESS:


                                                                Debtor(s).


1. The court has considered the Notice of Motion and Motion In Individual Chapter 11 Case for Order Authorizing Debtor
   in Possession to Employ Professional Other than General Counsel (Kirk Garabedian as Real Estate Broker) [Docket
   No. 31]; Supplemental Declarations of Kirk Garabedian and Jong Uk Byun In Support of Motion [Docket No. 36].

2. The Motion was:                     Opposed                  Unopposed                 Settled by stipulation

3. Based upon the motion and supporting documents, and the findings and conclusions made at the hearing if a hearing
   was held, IT IS ORDERED THAT:

    a.          The Motion is granted pursuant to 11 U.S.C.                   § 327(a) or         § 327(e) or         § 328


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                                  Page 1                           F 2081-2.5.ORDER.EMPLOY.OTHER
     Case 2:18-bk-19004-VZ Doc 49 Filed 11/02/18 Entered 11/02/18 21:41:52                                                                Desc
                         Imaged Certificate of Notice Page 3 of 3

     b.         The Debtor in Possession is authorized to employ: Kirk Garabedian as Real Estate Broker (Professional)
                effective on (date) 09/01/2018.

     c.   The Professional will seek compensation pursuant to 11 U.S.C.                          § 328 or        § 330

     d.         The Motion is denied.

4.        The Professional is a real estate broker who may be paid directly from sale escrow of the property for which the
          Professional was engaged.

5.        Other (specify):




                                                                            ###




                   Date: October 31, 2018




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                                  Page 2                           F 2081-2.5.ORDER.EMPLOY.OTHER
